Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 1 of 44 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


FATIMA DAY,                                               Docket No.: 1:21-cv-04608

       Plaintiff,

- against –                                               COMPLAINT AND DEMAND FOR
                                                          JURY TRIAL
NUTRIBULLET, LLC, and CAPITAL BRANDS,
LLC,

       Defendants.


                                          COMPLAINT

       Plaintiff, FATIMA DAY (hereafter referred to as “Plaintiff”), by and through her

undersigned counsel, JOHNSON BECKER, PLLC and MILBERG COLEMAN BRYSON

PHILLIPS GROSSMAN, PLLC, hereby submit the following Complaint and Demand for

Jury Trial against Defendants NUTRIBULLET, LLC (“Defendant NutriBullet”) and

Defendant CAPITAL BRANDS, LLC (“Defendant Capital Brands”), and upon information

and belief, at all times hereinafter mentioned, alleges as follows:

                                    NATURE OF THE CASE

       1.      Defendant Nutribullet, LLC (“Defendant NutriBullet”) and Defendant Capital

Brands, LLC (“Defendant Capital Brands”) design, manufacture, market, import, distribute and

sell consumer products such as blenders marketed under the NutriBullet and MagicBullet brand

names, amongst other brands, which specifically includes the NutriBullet Blender 600 series

(referred to hereafter as “NutriBullet blender(s)”).

       2.      The NutriBullet blenders are defectively designed and manufactured, in that, the

extremely fast-moving blade of the blenders heat the contents of the sealed bullet-shaped



                                                  1
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 2 of 44 PageID #: 2




canister, which can (and does) unexpectedly explode when being used in its normal and intended

manner by consumers. Consumers use the NutriBullet blenders without knowledge of the

inherent risks. In a matter of short amount of time, the fast-spinning blades can unexpectedly

heat up its contents, such that if the blender explodes, the user is at risk of severe burns and

injuries requiring medical attention. The NutriBullet blenders pose a safety risk to consumers and

other individuals who may be in close proximity to the NutriBullet blenders when it explodes.

       3.      The NutriBullet blenders have been the subject of numerous lawsuits around the

nation for similar experiences and injuries as those suffered by the Plaintiff in this case.

       4.      Defendants knew or should have known of these defects, but has nevertheless put

profit ahead of safety by continuing to sell its Nutribullet blenders to consumers, failing to warn

said consumers of the serious risks posed by the defects, and failing to recall the dangerously

defective Nutribullet blenders regardless of the risk of significant injuries to Plaintiff and

consumers like her.

       5.      Defendants ignored and/or concealed its knowledge of these defects in its

Nutribullet blenders from the Plaintiff in this case, as well as the public in general, in order to

continue generating a profit from the sale of said Nutribullet blenders, demonstrating a callous,

reckless, willful, depraved indifference to the health, safety and welfare of Plaintiff and

consumers like her.

       6.      As a direct and proximate result of Defendants’ collective conduct, the Plaintiff in

this case incurred significant and painful bodily injuries, medical expenses, physical pain, mental

anguish, and diminished enjoyment of life.

                                   PLAINTIFF FATIMA DAY




                                                  2
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 3 of 44 PageID #: 3




       7.      Plaintiff is a resident and citizen of the city of Brooklyn, County of Kings, State

of New York, and was born on April 2, 1984.

       8.      Around December of 2016, Plaintiff purchased a new NutriBullet 600 series

blender.

       9.      On or about April 20, 2020, Plaintiff suffered serious and substantial burn injuries

as the direct and proximate result of the NutriBullet blender’s plastic cup explosively separating

from the blade base during the normal, directed use of the NutriBullet blender, allowing its

scalding hot contents to be forcefully ejected onto Plaintiff. The incident occurred as the result of

the NutriBullet Blenders defect(s), which allow the plastic cup of the NutriBullet blender to

pressurize to the point that the canister separates from the blade base of the NutriBullet blender,

causing the now hot contents of the NutriBullet blender, as well as the parts of the NutriBullet

blender itself, to explode. Additionally, the incident occurred as the result of Defendants failure

to warn and to redesign the NutriBullet blender, despite the existence of economical, safer

alternative designs.

                               NUTRIBULLET DEFENDANTS

       10.     Defendant NutriBullet, LLC is a California domestic limited liability corporation

with its principal place of business in Los Angeles, Los Angeles County, California. Upon

information and belief, it is a wholly owned subsidiary of Capital Brands, LLC.

       11.     Defendant Capital Brands, LLC is a California limited liability corporation with

its principal place of business in Los Angeles, Los Angeles County California. Upon information

and belief, it is Capital Brands, LLC the parent company of Defendant NutriBullet.

                                  JURISDICTION & VENUE




                                                 3
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 4 of 44 PageID #: 4




           12.   This Court has subject matter jurisdiction over this case pursuant to diversity

jurisdiction prescribed by 28 U.S.C. § 1332 because the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and there is complete diversity between the

parties.

           13.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 all or a substantial part

of the events or omissions giving rise to this claim occurred in this district.

           14.   Venue is also proper in this Court pursuant to 28 U.S.C. § 1391 because

Defendant has sufficient minimum contacts with the State of New York and intentionally availed

itself of the markets within New York through the promotion, sale, marketing, and distribution of

its products.

                                   FACTUAL BACKGROUND

           15.   Defendants tout that their NutriBullet blenders are high-powered blenders and/or

                 food processors, and are marketed as a “nutrient extractor”:

    “Unlike ordinary blenders and juicers, the NutriBullet has the power to break down the
    cell walls of the stems, seeds, and skins of the food; unleashing the nutrients locked
    inside while still retaining all the beneficial fiber and pulp. Nothing is thrown away,
    allowing you to get the most out of your food. This process is called nutrition
    extraction.” 1

           16.   Defendants claim that “[t]he NutriBullet System is built to last, made from quality

construction, and protected by a full one-year warranty” 2 and that its “secret” is “its powerful

600 Watt motor combined with Bullet exclusive cyclonic action that forces everything through

the turbo extractor blades turning at an incredible 10,000 RPM.” 3



1
  See https://nutribullet.com/?gclid=Cj0KEQjwmIrJBRCRmJ_x7KDo-
9oBEiQAuUPKMhTYN61agN3xTmNki_5JvhoAgdU34b_90u9r60yekh8aAqsv8P8HAQ (last
accessed August 8, 2021)
2
  See https://www.youtube.com/watch?v=hfWHl8xnxV8.
3
  Id.

                                                  4
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 5 of 44 PageID #: 5




       17.     To further propagate its message, Defendants have utilized numerous media

outlets including, but not limited to, infomercials, social media websites such as YouTube, and

third-party retailers. For example, in a NutriBullet promotional video 4 featuring “nutrition” and

“longevity” expert David Wolfe, Defendants make the following claims:

               a.     “It’s a breakthrough in nutritional science that can change your life. The
                      NutriBullet’s high powered motor with bullet exclusive cyclonic action
                      breaks down and pulverizes food on a cellular level, opening up there
                      hidden nutritional value that can reverse the effects of aging and super-
                      charge your metabolism to fight off aches and pains, cold and flus and
                      even improve vital health markers like cholesterol levels and blood
                      pressure.”

               b.     “A ‘nutrition extractor’ is not a blender; it’s not a juicer; it’s completely
                      different from anything else out there.”

               c.     “We’ve taken all of those cells, pulverized them, flipped them inside out,
                      got all that juice – all that nutrients, the vitamins, the minerals, the
                      enzymes, the essential fatty acids, the protein and now we can actually
                      assimilate and utilize those nutrients. We’ve turned this into a
                      superfood.”

               d.     “Juicers make juice; blenders make smoothies; but the NutriBullet makes
                      nutrient packed ‘nutriblasts’. All I’m asking you to do is have one
                      ‘nutriblast’ a day and give your body the tools it craves to increase
                      performance and even reverse the symptoms of aging.”

               e.     “If you have a ‘nutriblast’ everyday you’re going to look better. You’re
                      going to feel better. You can live longer, and you will love longer.”

               f.     “One of the greatest keys to bolstering your immune system is hidden
                      inside the foods we buy every day. What we have to do is unlock those
                      valuable nutrients so that we can actually absorb them. This could help
                      change your life; in fact, it could help actually save your life.”

               g.     “With the NutriBullet you can turn ordinary food into ‘superfood’ that
                      now absorbs easily into your body system so you can live a longer,
                      healthier, more active life.”

               h.     “By drinking just one ‘nutriblast’ a day, you can give your body the tools
                      to help fight and prevent disease; lose weight; relieve joint pain; lower
4
 See https://www.youtube.com/channel/UCMgVCjF3vO3AmtrbdF1tHaA (last accessed August
8, 2021)

                                                5
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 6 of 44 PageID #: 6




                       blood pressure; lower cholesterol; and give you more energy than you
                       ever thought possible without taking prescription pills; without any side
                       effects. Just one a day can change your life.”

       18.      Despite these bold claims of “nutrient extraction”, the FDA has not approved the

NutriBullet as a medical device.

       19.      NutriLiving.com houses the NutriBullet online store, where all models of

NutriBullet Blenders, Superfood Blends protein powders, and accessories can be purchased.

NutriBullet sells several different models, each with varying wattage, capacity, weight, and

prices ranging from $59.99 - $179.99.

       20.      According to a 2016 Forbes article, sales of the NutriBullet from 2012 to mid-

2015 totaled 14 million units and the NutriBullet is the No. 1 best-selling countertop blender on

Amazon.com. 5

       21.      In addition to sales via Amazon.com and NutriLiving.com, the NutriBullet is sold

at retailers, including Bed Bath & Beyond, Costco, J.C. Penney, Kohl’s, Macy’s, Sears, Target,

and Wal-Mart.

       22.      Defendants currently or have previously manufactured, marketed, and distributed

the NutriBullet Blenders, including the Baby Bullet, MagicBullet, Magic Bullet Express,

MagicBullet Mini, NutriBullet, NutriBullet Pro 900 Series, NutriBullet 1000, NutriBullet 1200,

NutriBullet Balance, NutriBullet Lean, NutriBullet Max, NutriBullet NB-101, NutriBullet Prime,

NutriBullet Pro Rx, NutriBullet Rx, NutriBullet Select; NutriBullet Sport, NutriBullet University

Pro, Party Bullet, and Veggie Bullet.

       23.      All of the aforementioned NutriBullet blenders are substantially similar in design

and manufacturing.


5
 See https://www.forbes.com/sites/hunteratkins/2016/02/29/blender-battle-how-nutribullet-
made-vitamix-step-up/#49260bf86ac5 (last accessed August 8, 2021)

                                                6
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 7 of 44 PageID #: 7




        24.     All NutriBullet blenders, including the NutriBullet Model Number NB-201

Blender that injured the Plaintiff, essentially have three components: a powered base unit which

contains a high-speed motor (“power base”), a plastic cup-shaped container that holds

ingredients to be blended (“cup”), and a plastic lid mounted with metal blades (“blade base”),

which screws into the cup and is energized by the base.

        25.     During the normal, as-directed use of a NutriBullet blender, a consumer puts cool

or room temperature food into the plastic “bullet” cup. Once the cup is secured to the blade

assembly and placed onto the unit’s base, the user is able to run the blender by pressing down on

the cup. The blades then rotate, creating friction as they cut and chop the cup’s contents, which

in turn causes the contents to heat up.

        26.     As the temperature rises inside the cup, the pressure from the frictional energy

also rises. The temperature can get so hot that the pressure inside the cup forces the cup to

separate from the blade while the blender is still running. This can cause the hot contents of the

cup to explosively project outward without warning, landing on anyone and anything nearby.

        27.     Even if the cup does not separate from the blender while in use, the user is still at

risk. If the contents of the cup are hot and under pressure when the cup is opened, the hot

contents can again be explosively ejected onto the user, causing severe burns, as it did to the

Plaintiff in this case.

        28.     The NutriBullet blenders have been manufactured such that consumers cannot

safely use them in the intended manner without risk of the NutriBullet blenders exploding which

may result in physical injury or property damage.

        29.     There is no pressure relief built into the plastic cup other than unscrewing the lid.




                                                  7
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 8 of 44 PageID #: 8




       30.        Furthermore, there are no indictors for pressure build-up expect for resistance

upon twisting the lid. The consumer lacks any obvious way to judge the danger of or the amount

of pressure and heat buildup without handling the cup directly, thereby exposing the consumer to

the release of hot contents or the blade base itself.

       31.        By reason of the forgoing acts or omissions, the above-named Plaintiff and/or her

family purchased their NutriBullet blender with the reasonable expectation that it was properly

designed and manufactured, free from defects of any kind, and that it was safe for its intended,

foreseeable use of blending.

       32.        Plaintiff used her NutriBullet blender for its intended purpose of preparing meals

for herself and/or family and did so in a manner that was reasonable and foreseeable by

Defendants.

       33.        However, the aforementioned NutriBullet blender was defectively designed and

manufactured by Defendants in that its plastic cup could explosively separating from the blade

base during the normal, directed use of the NutriBullet blender, allowing its scalding hot contents

to be forcefully ejected onto consumer such as the Plaintiff.

       34.        Defendants NutriBullet blenders possess defects that make them unreasonably

dangerous for their intended use by consumers because the plastic cup can explosively separate

from the blade base.

       35.        Economic, safer alternative designs were available that could have prevented the

NutriBullet blender’s plastic cup from explosively separating from the blade base. Examples of

such designs include, but are not limited to, the following examples:

             a.      Designing the NutriBullet blender with pressure relief built into the plastic
                     cup other than unscrewing the lid; and




                                                   8
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 9 of 44 PageID #: 9




                b.      Designing the NutriBullet blender with indictors for pressure build-up within
                        the plastic cup.

          36.        Defendants knew or should have known that its NutriBullet blenders possessed

defects that pose a serious safety risk to Plaintiff and the public. Nevertheless, Defendants

continue to ignore and/or conceal its knowledge of these defects from the general public and

continues to generate a substantial profit from the sale of its NutriBullet blenders, demonstrating

a callous, reckless, willful, depraved indifference to the health, safety and welfare of Plaintiff and

consumers like them. For example:

                a. The Consumer Products Safety Commission has received several reports 6 of other
                   similar incidents stemming from the failure of the NutriBullet Blenders:

                        i. October 28, 2011: (“On October 19th in the evening I was using the Magic
                           Bullet to make my daughter some baby food. I have used this blender
                           many times (10-15) in the past months as she just started eating table food.
                           I cut up sweet potatoes into small square and put in two tablespoons of
                           water along with the sweet potatoes into the tall cup. I attached the
                           steamer lid and placed it in the microwave for three minutes. When the
                           timer went off, I removed the lid stirred up the potatoes then place[d] the
                           cross blade onto the cup. I then placed them on the base and blended the
                           potatoes. I noticed they needed some more water to get the right
                           consistency, so I removed the cup from the base. I banged the cup on the
                           counter to get the sweet potatoes to slide down the cup so I wouldn’t make
                           a mess when I opened the lid. I started to unscrew the cross-blade
                           attachment and it was giving me a hard time and all of a sudden I
                           unscrewed, and the contents exploded in a six-feet radius around my
                           kitchen and on myself…”)

                        ii. December 28, 2012: (“I was using the Baby Bullet, baby food maker to
                            puree some food for my 6-month-old daughter. I had only used it a few
                            times. This was the third time. I had followed all of the manufacturers
                            guidelines on how to use and clean the device (hand wash, and top rack
                            dishwasher safe). I was feeding my daughter her food and she was
                            struggling with something in her mouth, so I reached in and pulled out a
                            piece of plastic/silicone. This was from the units blade component….”)

                       iii. February 13, 2013: (“I purchased a Magic Bullet blender from Costco
                            about a month ago. Over the weekend I made a smoothie containing ice
                            and frozen fruits, plus water. I served myself and a friend. My friend
6
    The date listed is the date the report of injury was sent to the Defendants.

                                                     9
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 10 of 44 PageID #: 10




                   pulled out of his mouth an extremely sharp shard of plastic that he almost
                   swallowed, about ¾ an inch in length, and maybe ¼ inch maximum width.
                   Had he swallowed it, it caused defiantly caused perforation or tearing
                   along the digestive tract…”)

              iv. October 21, 2014: (“As I was making a smoothie a couple days ago (oct.
                  8th), a piece of the blade broke off the NutriBullet without my knowledge.
                  I poured my smoothie into a glass and proceeded to drink it. A piece of the
                  blade was in my mouth and thinking it was piece of strawberry I chewed
                  it. If I swallowed it, I would have choked…”)

               v. January 7, 2015: (“This caller purchased her blender system around the
                  end of June/beginning of July 2014 time frame. She used it with problems
                  until August 29th, 2014 when she was blending a shake mixture of fruits,
                  vegetables and water when after less than four minutes it suddenly blew
                  up…”)

              vi. April 27, 2015: (“02/16/2016 – the consumer used her blender before she
                  went to work. The consumer indicates that while the unit was blending her
                  smoothie, she heard and unusual sound coming from it but did not think
                  much of it. Though the consumer usually drinks her smoothie right from
                  the blender glass, she was running late and had to place its contents in a
                  mason jar. When the consumer was in her vehicle, she started consuming
                  her drink via straw. At one point, she noticed no juice was coming from
                  the straw even though the container was not empty. Believing that
                  possibly a vegetable had gotten stuck, the consume proceeded to try to
                  extract it with her hand. When the consumer got her hand out, it was
                  actually one of the six prong blade that had broken off.”)

              vii. June 26, 2015: (“I have the Nutribullet 900 Pro. I have enjoyed it however
                   this week while making a protein shake (with mostly liquid and only about
                   three ice cubes) [t]he blades broke off in my drink. I di not notice until
                   after I drank my drink. Luckily, I did not ingest the blade. It was I the
                   bottom of the cup.”)

             viii. September 9, 2016: (“August 16, 2016 at approximately 5:00 pm I was
                   making a smoothie that consisted of almond milk, ½ banana, peanut butter
                   and ice. When the blade stopped. Which they usually [do] if I need to add
                   more fluid, I went to take it off. Although the NutriBullet claims it can
                   crush ice without liquid, this is not the case. I have found the blade stop
                   frequently due to a lack of fluid and the blades being obstructed. As I went
                   to remove the canister, pushing down and turning left, enough fluid hit the
                   blade and they started. In the meantime, the cup was not secured tight
                   enough to the blade and the cup began to dislodge from the blades and
                   base. Part of my shake came up the side of the cup and my right hand slid
                   on to the partial[ly] exposed blades. The blade continued to work because


                                            10
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 11 of 44 PageID #: 11




                   of at least one of the “nubs” stayed in the base until the cup became
                   complete[ly] dislodged from the base. The trajectory of my shake and
                   blood from my hand went across the kitchen a minimum of 10 feet and as
                   high as approximately six feet. The injury was to my right pinky finder
                   and the base/palm of that figure. I required 27 stiches.”)

              ix. December 9, 2016: (“My wife was scaled using the Nutribullet blender.
                  On November 27, 2016, she was making carrot soup. She sautéed the
                  carrots with onions and spices, added liquid, and simmered for
                  approximately 30 minutes. She then removed the soup from the heat and
                  let it cool before transferring it to the Nutribullet. She began blending the
                  soup but heard a loud pop and the heated soup exploded violently from the
                  unit. My wife has her hand on top of the cup. She managed to close her
                  eyes before being hit by the liquid, but she had her hand on top of the unit,
                  and she immediately felt severe burning on her face and arms. I took her
                  to the hospital, where we spent hour[s] and she [had] several, largely
                  ineffective, pain medications. She was then transferred via ambulance, to
                  another hospital with a specialized burn clinic, where she finally received
                  effective pain treatment. She was diagnosed with 1st-and 2nd-degree burns
                  on her face and arm, including a 2nd-degree burn on her eyelid, and [was]
                  prescribed medicated creams to apply to her burns. The doctors told her it
                  will take her eyelid [sic] will likely require at least four months to heal.”)

               x. March 13, 2017: (“(11/28/2016) The consumer stated that she was making
                  a protein shake in the blender. When she turned it on, she heard a pinging
                  sound which she thought was the ice cubes that she had placed in the
                  blender. The consumer drank the shake and felt something toward the
                  back of her throat. She was able to remove a piece of the blade [at] the
                  back of her throat. The consumer looked at the unit and saw that the blade
                  had cracked at the base and had come off. The broken piece was about an
                  inch and a half long…”)

              xi. April 3, 2017: (“I pureed soup in the NutriBullet 900 Series Blender.
                  When taking off the lid of the blender, it exploded like a bomb and caused
                  1st and 2nd degree burns across my chest, arms, neck and face. I went to the
                  ER immediately and they cared for my extensive burns. That was a week
                  ago – since then, I’ve had to do daily wound cleaning and dressing
                  changes (at the ER or a wound clinic or a nurse).)

              xii. January 8, 2018: (“The product is Magic Bullet blender. It explodes[d]
                   while I was blending a coffee protein drink. It was a new replacement for
                   an old one. This was the first use of the one. It splatted the contents. The
                   cup and blade separated violently. This product should be removed from
                   the market before there is serious injury.”)




                                            11
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 12 of 44 PageID #: 12




              xiii. January 10, 2018: (“The submitter said she was making a fruit smoothie
                    and she had the blender on for about 10 seconds. She the tired to open it
                    but it was very difficult, and she indicated that it seemed like there was a
                    lot of pressure inside. The submitter said after struggling for some time
                    she was able to open it but the top exploded and hit her the chest. The
                    submitter described the incident similar to opening champagne bottle. The
                    submitter said the top flew hitting her in the chest ad the content went
                    everywhere. The submitter said [she] had pains in her chest but did not
                    seek medical attention.”)

              xiv. August 2, 2018: (“I was blending liquids and fruit, while pushing down on
                   the cup to ‘seat’ and activate the unit, the cup exploded off the base, my
                   hand hit the moving blade and was lacerated.”)

               xv. October 4, 2018: (“Person was using the product to blend oatmeal to a
                   smooth consistency. When she stated to open the blender cup by
                   unscrewing the base the hot contents exploded out of the blender cup all
                   over her kitchen and onto her face and body.”)

         b. Several lawsuits have been filed in Courts throughout the United States alleging
            similar incidents as the one that injured the Plaintiff in this case:

                i. Alta Hanlon v. Nutribullet, LLC, et. al. (Filed in Lake County Circuit
                   Court of the State of Indiana December 18, 2015, removed to the Northern
                   District of Indiana on February 17, 2016) (“Plaintiff was inured as a direct
                   and proximate result of the defective and/or unreasonably dangerous high
                   speed blender, which was sold and provided with no on/off button by
                   which to turn off the blender, leaving the only means to de-energize it to
                   be to manually unplug it from an electrical outlet, and was sold and
                   provided without a safety mechanism to render the machine inoperable to
                   prevent the blade from being engaged without a cup over them, and was
                   sold and provide without any adequate warning of dangers associated with
                   its lack of a power switch or its ability to operate and power on itself and
                   at high speed rotate the blade without a cup over them.”) Pltfs. Compl., ¶
                   6.

                ii. Guylante Jules, et. al. v. Nutribullet, LLC et. al. (Filed Circuit Court of the
                    11th Judicial Circuit in Miami Dade County, Florida, January 13, 2016,
                    removed to Southern District of Florida, Miami Division, January 21,
                    2019) (“On July 22, 2014, ODEKVK JEUNE was using the Subject
                    Blender making a recipe. At some point after ODERME JEUNE began
                    using the Subject Blender, the Plaintiff minor, FUITON JEUNE, began to
                    notice smoke coming from the Subject Blender. After FUITON JEUNE
                    began to see to Subject Blender emanating smoke, he attempted to reach
                    for the power cord to unplug the cord to turn off the Subject Blender.
                    Before FUITON JEUNE could reach the power cord, the Subject Blender


                                              12
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 13 of 44 PageID #: 13




                   exploded, propelling the container with such force that it caused damage
                   to roof immediately above it. After the Subject Blender exploded, it
                   caused all of its hot contents to pour over and burn FUITON JEUNE'S 12-
                   year-old boy and the injuries will be fully described below.”) Pltfs.
                   Compl., ¶¶ 8 - 14.

              iii. Wendy Littlefield, et. al. v. Homeland Housewares, LLC et. al. (Filed in
                   the Central District of California, Western Division September 14, 2026)
                   (“That on January 21, 2016, Plaintiff WENDY LITTLEFIELD attempted
                   to use her NutriBullet 900, when it suddenly malfunctioned, causing
                   severe injuries to Plaintiff WENDY LITTLEFIELD’s right hand.”) Pltfs.
                   Compl., ¶ 12.

              iv. Judith Funk, et. al. v. Homeland Housewares, LLC et. al. (Filed in the
                  District of Kansas, November 2, 2016) (“That on January 16, 2015,
                  Plaintiff JUDITH FUNK attempted to use her Magic Bullet, when the
                  locking mechanism malfunctioned, causing injuries to Plaintiff JUDITH
                  FUNK’S left hand”). Pltfs. Compl., ¶ 10.

               v. Brian K. Lyles v. Nutribullet, LLC, (Filed in the Superior Court of New
                  Jersey, Hudson County, November 2, 2016, removed to the District of
                  New Jersey January 24, 2017) )”On Wednesday December 31st, 2014
                  Plaintiff was using the blender to make a beverage drink when the blender
                  exploded sending hot liquid onto Plaintiff’s left Arm burning and scarring
                  it.”) Pltfs. Compl., ¶ 4.

              vi. Kourtni Nicole Beebe v. Nutribullet, LLC et. al. (Filed in the Central
                  District of California, Western Division, February 1, 2017) (“That on May
                  1, 2015, Plaintiff KOURTNI NICOLE BEEBE used her friend’s
                  Nutribullet 900, when it suddenly malfunctioned causing severe injuries to
                  her hand.”) Pltfs. Compl., ¶ 8.

              vii. Phyllis B. Cerrato, et. al. v. Nutribullet, LLC et. al. (Filed in the Middle
                   District of Florida, Tampa Division, February 1, 2017) (“On December 20,
                   2014, P. Cerrato was using the blender, when the blender began to emit
                   smoke and exploded, causing hot liquids to severely burn her face and
                   upper body and further causing property damage to her kitchen and
                   interior ceiling the residence.”) Pltfs. Compl., ¶ 4.

             viii. Tiffany Burton, et. al. v. Nutribullet, LLC et. al. (Filed in the Central
                   District of California, Western Division, February 1, 2017) (“On or about
                   the morning of January 23, 2017, after utilizing the NutriBullet Rx, she
                   rinsed all of the blender components and placed the blender cannister
                   beside it to dry. She placed the dry blade assembly lid on the powered
                   base. When she returned home from work at around 5:30 p.m. that same
                   day, she intends to prepare her family dinner. Because the NutriBullet Rx


                                            13
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 14 of 44 PageID #: 14




                  was next to her stove and she need additional space to prepare her family’s
                  meal, she picks up [the] base with her left hand and had her right hand
                  near the blade assembly lid. The canister was not “locked in” to the base.
                  As she moved the unit, the NutriBullet Rx blades began to spin suddenly
                  and without notice and directly into her right hand, deeply cutting her right
                  hand, including her right thumb and fingers, and severing her right index
                  finger.”) Pltfs. Compl., ¶ 13.

              ix. Mary Obregon. v. Nutribullet, LLC et. al. (Filed in Superior Court of the
                  State of Washington, Snohomish County, February 3, 2017, removed to
                  the Western District of Washington at Seattle, March 21, 2017) (Plaintiff,
                  Mary Obregon, on August 17, 2016, was using her Nutribullet Magic
                  Bullet for blending. The product had been given to her used, and she had
                  used it on many prior occasions with the awareness that the product blades
                  do not spinning until the product is fully assembled and the product cup is
                  activated and turned into place, such that the plastic cup tabs depress the
                  activator slots that trigger the motor on the device. Unbeknownst to Ms.
                  Obregon, two of the plastic tabs of the blender cup had broken off and
                  lodged in the activator slots. Ms. Obregon plugged in the product with the
                  expectation that the blender would do nothing until fully assembled, as it
                  had operated in the past. On the occasion that is subject to of this suit, Mr.
                  Obregon plugged the blender in, and the blades began to spin and caught
                  her left thumb, causing serve injury.”) Pltfs. Compl., ¶ 3.

               x. Melba Anderson v. Nutribullet, LLC as entity of Nutribullet (Filed in the
                  Judicial District of Harris County, Texas, April 6, 2017, removed to the
                  Southern District of Texas, Houston Division June 23, 2017) (“ On or
                  about April 6, 2015, MELBA ANDERSON was in her kitchen, and while
                  using the NUTRIBULLET for the purpose and in a manner in which it
                  was intended to be used. MELBA ANDERSON made an attempt to turn
                  off the NUTRIBULLET by switching the power button off and then
                  unplugging the product from the wall and the content inside of the
                  NUTRIBULLET exploded, suddenly and without warning. The built-up
                  pressure of the contents inside the NUTRIBULLET caused the substance
                  to expel out on MELBA ANDERSON, injuring and burning MELBA
                  ANDERSON, as hereinafter described.”) Pltfs. Compl., ¶ 9.

              xi. Yanhu Yi v. Nutribullet, LLC, et.al. (Filed in the Southern District of
                  Texas, Houston Division, April 6, 2017) (“On September 29, 2015, Y. Yi
                  was using the blender, when the blender began to emit smoke and exploded,
                  causing hot liquids to severely burn her upper body and further causing
                  property damage to her kitchen and interior ceiling the residence.”) Pltfs.
                  Compl., ¶ 14.

              xii. Shournett Brown v. Capital Brands, LLC, et.al. (Filed in the Southern
                   District of New York, October 20, 2017) (“That on February 3, 2015,
                   while the plaintiff, SHORNETT BROWN, was using the food processing

                                            14
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 15 of 44 PageID #: 15




                   machine manufactured, distributed, and/or sold by the above named
                   defendants, she was caused to suffer and sustain severe bodily injures.”)
                   Pltfs. Compl., ¶ 30.

             xiii. Luisa Burgos v. Alchemy World, Inc., et. al. (Filed in the Circuit Court of
                   Cook County, Illinois, November 16, 2017. removed to the Northern
                   District of Illinois, December 13, 2017) (“That on November 20, 2015,
                   Plaintiff LUISA BURGOS was injured when the Nutribullet exploded.”)
                   Pltfs. Compl., ¶ 10.

              xiv. Johana Suarez v. Nutribullet, LLC, et.al. (Filed in the Superior Court of
                   California, Los Angeles County) (“As Plaintiff JOHANA SUAREZ first
                   began to unlock the canister from the base, the canister shot off of, and
                   separated from, the blade assembly, which remained attached to the base.
                   The now uncovered blade assembly continued to spin. As the canister flew
                   off the base, the contents of the canister splashed onto Plaintiff JOHANA
                   SUAREZ’s arms and torso, among other body parts, causing severe third
                   degree burn injuries and permanent scarring.”) Pltfs. Compl., ¶¶ 22, 23.

              xv. Michael Lesure, v. Homeland Housewares, LLC. (Filed in the Supreme
                  Court of the State of New York, County of Kings, December 28, 2017,
                  removed to the Eastern District of New York, May 22, 2018) (On or about
                  December 28, 2014, “the blended food products exploded, causing
                  scalding hot liquid onto plaintiff’s face, arms and body, thereby causing
                  the plaintiff, MICHAEL LESURE, to sustain serious, severe and
                  permanent personal injuries.”) Pltfs. Compl., ¶¶ 48

              xvi. Harjit Thandi v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, January 24, 2018) (“On or about the
                   morning of July 11, 2016, the MagicBullet owned and operated by
                   Plaintiff malfunctioned, with the canister becoming dislodged from the
                   base. Even though the canister had dislodged from the base, the plastic
                   tabs on the assembly became locked on to the power base, allowing the
                   blades to continue operating.”) Pltfs. Compl., ¶ 12.

             xvii. Michael Walker v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, January 24, 2018) (“On June 1, 2017,
                   Plaintiff was using the NutriBullet 900 Series to prepare an elixir
                   consisting of ginger, onion, garlic, turmeric powder and parsley. All of the
                   contents were room temperature before they were placed in the blender.
                   Plaintiff had been using the NutriBullet 900 Series blender for almost a
                   year to make this same drink without incident. On June 1, 2017, however,
                   unbeknownst to him, the NutriBullet 900 Series blender was hyper-
                   heating the contents of the canister while it was being blended. After
                   blending, Plaintiff removed the connected canister and assembly blade
                   from the base. When Plaintiff turned over the canister and assembly blade


                                            15
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 16 of 44 PageID #: 16




                   with intentions to unscrew it, the canister and assembly blade suddenly,
                   and without warning, exploded directly into Plaintiff’s face, spraying the
                   now scalding drink contents directly into his face, causing severe,
                   immediate burns.”) Pltfs. Compl., ¶ 14.

            xviii. Gabriela Lopez v. Homeland Housewares, LLC, et.al. (Filed in the
                   Superior Court of Arizona, County of Maricopa, February 8, 2018,
                   removed to the District of Arizona, March 19, 2018) )” On October 16,
                   2017, the Product while being used by Plaintiff within its intended use,
                   exploded sending scorching hot liquid onto Plaintiff’s skin causing serve
                   burns and excruciating pain.”) Pltfs. Compl., ¶ 12.

             xix. Fabiana Nishioka v. Nutribullet, LLC et. al. (Filed in the Central District
                  of California, Western Division, March 22, 2018) (“On June 5, 2017,
                  Plaintiff was preparing hummus, consisting of chickpeas, garlic and lime.
                  All of the ingredients were room temperature. Plaintiff added all of the
                  contents into the NutriBullet canister, affixed the blade assembly to the
                  canister and then the canister/blade assembly to the base to engage and
                  operate the Nutribullet Pro 900 blender. The blender was operated for a
                  brief and reasonable amount of time, approximately one minute, in an
                  effort to blend the mixture. Unbeknownst to Plaintiff, the contents of the
                  blender were hyper-heating in the encapsulated canister/blade assembly.
                  After her normal operation, Plaintiff twisted and disengaged the
                  canister/blade assembly from the base of the blender and flipped over the
                  canister/blade assembly in order to unthread/unscrew the canister from the
                  blade assembly. Before Plaintiff could even attempt to unthread/unscrew
                  the canister from the blade assembly, the blade assembly exploded from
                  the canister, spraying the now scalding contents of the canister onto her
                  body, including her face, neck and chest. Due to the intense pain and
                  burning, Plaintiff immediately went into shock.”) Pltfs. Compl., ¶ 12.

              xx. Samantha Beverage v. Nutribullet, LLC et. al. (Filed in the Central District
                  of California, Western Division, March 23, 2018) (“On April 4, 2016,
                  Plaintiff was preparing hot fudge for her family. She melted chocolate
                  chips, sugar and milk on the stove top. Plaintiff added all of the contents
                  into the NutriBullet canister, affixed the blade assembly to the canister and
                  then the canister/blade assembly to the base to engage and operate the
                  Nutribullet blender. The blender was operated for a brief and reasonable
                  amount of time, approximately one minute, in an effort to blend the
                  mixture. Unbeknownst to Plaintiff, the contents of the blender were hyper-
                  heating in the encapsulated canister/blade assembly. After her normal
                  operation, Plaintiff twisted and disengaged the canister/blade assembly
                  from the base of the blender and flipped over the canister/blade assembly
                  in order to unthread/unscrew the canister from the blade assembly. As
                  Plaintiff began to unthread/unscrew the canister from the blade assembly,
                  the blade assembly exploded from the canister, spraying the now scalding


                                            16
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 17 of 44 PageID #: 17




                   contents of the canister onto her face. Due to the intense pain and burning,
                   Plaintiff immediately went into shock.”) Pltfs. Compl., ¶ 14.

             xxi. Malvis Cristal Sanchez, et. al. v. Nutribullet, LLC et. al. (Filed in the
                  Central District of California, Western Division, April 10, 2018) (“On
                  April 20, 2017, Plaintiff was using the NutriBullet Rx in the kitchen of her
                  home to prepare refried beans for her family’s meal. Her niece, a minor,
                  was present with her in the kitchen. The cooked bean was room
                  temperature prior to being placed into the NutriBullet Rx blender. Plaintiff
                  blended the beans for about a minute. Unbeknownst to her, the NutriBullet
                  Rx Blender was hyper-heating the contents of the canister. After Plaintiff
                  removed the canister, with the blade assembly attached, from the base, she
                  attempted to unscrew the canister from the assembly blade. Suddenly and
                  without warning, the NutriBullet Rx exploded, with the blade assembly
                  flying from the base, causing the now scalding bean to project directly into
                  her face, chest and arms. Due to the intense pain and burning, Plaintiff
                  immediately went into shock. Her niece called 911 to seek medical
                  treatment for her aunt.”) Pltfs. Compl., ¶ 14.

             xxii. Nadine Elaine Guilbeaux v. Nutribullet, LLC et. al. (Filed in the Central
                   District of California, Western Division, April 11, 2018) (On April 28,
                   2017 at about 5:00 a.m., Plaintiff was using the NutriBullet blender to
                   prepare her morning smoothie consisting of kale, spinach, blueberries,
                   strawberries and cool water. Plaintiff prepared the smoothie contents in
                   the NutriBullet cannister the night before and placed the canister in her
                   refrigerator. That morning, she removed the cold, canister containing fruits
                   and vegetables from her refrigerator, added cool water, and then affixed
                   the blade assembly to the canister. Plaintiff made this smoothie the same
                   way at least fifty (50) times prior to April 28, 2017. Plaintiff then affixed
                   the canister and blade assembly to the base and began blending.
                   Unbeknownst to her, the NutriBullet blender was hyper-heating the
                   contents of the canister. After Plaintiff removed the canister from the
                   blade assembly attached, from the base, she attempted to unscrew the
                   canister from the assembly blade. Suddenly and without warning, the
                   NutriBullet exploded, with the blade assembly flying from the base,
                   causing the now scalding fruit smoothie contents to project directly into
                   her chest and arms. Due to the intense pain and burning, Plaintiff
                   immediately went into shock.”) Pltfs. Compl., ¶ 14.

            xxiii. Nilcincia D’Silva, et. al. v. Nutribullet, LLC et. al. (Filed in the Central
                   District of California, Western Division, May 8, 2018) (“On August 24,
                   2016, Plaintiff was using the NutriBullet in the kitchen of her home to
                   make yucca soup. Plaintiff blended the ingredients for about a minute.
                   Unbeknownst to her, the contents of the canister were heating and creating
                   pressure during the blending operation. As Plaintiff began to unscrew the
                   blade assembly from the canister, there blade assembly exploded away


                                             17
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 18 of 44 PageID #: 18




                   from the canister and there was an eruption of the contents of the canister.
                   The now extremely hot contents sprayed all over her face, neck, and arms,
                   causing painful and serious second-degree burns.”) Pltfs. Compl., ¶ 14.

            xxiv. Erin Gwillim, et. al. v. Nutribullet, LLC et. al. (Filed in the Central District
                  of California, Western Division, May 8, 2018) (“On May 19, 2016,
                  Plaintiff was using the NutriBullet 900 in the kitchen of her home to
                  prepare “Curried Carrot Soup.” The recipe she used came from the Recipe
                  Book that accompanied her machine. Plaintiff placed cooked, room
                  temperature carrots, ginger, garlic, salt and pepper in the canister as called
                  for by the recipe, along with liquid, filling the large-cup to less than the
                  fill-line. Plaintiff operated the blender for approximately 10 to 30 seconds
                  by pushing down on the canister. Unbeknownst to her, the NutriBullet 900
                  was hyper-heating the contents of the canister. The canister suddenly and
                  without water exploded off of the base and blade assembly, hitting
                  Plaintiff forcefully in the head and spraying the now scalding contents of
                  the canister onto her face, neck, chest and arms. Due to the intense pain
                  and burning, Plaintiff immediately went into shock.”) Pltfs. Compl., ¶ 14.

             xxv. Yunaisy Lendian, et. al. v. Nutribullet, LLC et. al. (Filed in the Central
                  District of California, Western Division, May 10, 2018) (“On the morning
                  October 28, 2017, Plaintiff was using the NutriBullet to puree sweet
                  potatoes to use as baby food for her child. Plaintiff blended the ingredients
                  for approximately 45 seconds. As the blender ran, the friction and
                  resulting heat from the rapidly spinning blades caused the pressure in the
                  canister to build up. After Plaintiff finished blending, she proceeding to
                  remove the canister and attached blade assembly from the base. She began
                  to disengage the canister from the blade assembly, the blade assembly
                  exploded off the canister, spraying the unexpectedly heated contents onto
                  her body, causing severe burns to her face, neck, shoulders, chest and
                  arms.”) Pltfs. Compl., ¶ 13.

            xxvi. Karen Sullivan, et. al. v. Nutribullet, LLC et. al. (Filed in the Central
                  District of California, Western Division, May 10, 2018) (“On June 14,
                  2016, Plaintiff was [using] the NutriBullet 600 in the kitchen of her home
                  to prepare a smoothie comprised of apple, pear, banana, spinach, frozen
                  blueberries, coconut water and some ice. All contents were cold. Plaintiff
                  place [t]he ingredients in the canister, affixed the assembly blade and
                  place canister/assembly blade on the base. Plaintiff operated the
                  NutriBullet 600 for approximately 10 to 20 second when the canister
                  exploded off the assembly blade and base. The canister struck her coffee
                  machine which was to the right of the blender and knocked it off the
                  countertop. The force of the explosion caused the base with the affixed
                  assembly blade to tip over, with the assembly blade facing the wall. When
                  she picked up the pickup [sic] the base, with the affixed assembly blade,
                  with the intent of placing it upright on her counter, her hands came into


                                             18
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 19 of 44 PageID #: 19




                   contact with the unexpectedly spinning and exposed blades. She felt
                   immediate pain as she observed her flesh and blood spray across the
                   kitchen as her left index finger was sliced off. Plaintiff was home alone at
                   the time of the incident and was immediately in shock.”) Pltfs. Compl., ¶
                   14.

            xxvii. Marie Jenkins v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, June 18, 2018) (“On July 14, 2016, Plaintiff
                   was using the NutriBullet to make a smoothie. Plaintiff blended the
                   ingredients until the Nutribullet Rx automatically turned off. As the
                   blender ran, the friction and resulting heat from the rapidly spinning
                   blades caused the pressure in the canister to build up. Plaintiff removed
                   the canister from the motor base. Plaintiff began to unscrew the blade
                   assembly from the canister. As Plaintiff removed the blade assembly from
                   the canister, the canister projected upwards toward the ceiling while the
                   blade assembly remained in her hand. The contents of the canister erupted
                   all over Plaintiff’s body, specifically her chest, neck, face, and right eye,
                   causing serious burn injuries.”) Pltfs. Compl., ¶ 3.

           xxviii. Minerva Gonzalez v. Nutribullet, LLC, et.al. (Filed in the Superior Court
                   of New Jersey, Hudson County, June 21, 2018, removed to the District of
                   New Jersey July 20, 2018) (“On September 29, 2017, the Plaintiff was
                   using a Nutribullet, LLC blender in a reasonable, prudent and responsible
                   manner when it erupted spewing a large amount of scaling hot liquid onto
                   the Plaintiff.”) Pltfs. Compl., ¶ 3.

            xxix. Elizabeth Flack v. Nutribullet, LLC et. al. (Filed in the Central District of
                  California, Western Division, July 3, 2018) (“On July 10, 2016, Plaintiff
                  was using the NutriBullet to blend water and cut pieces of lemon. Plaintiff
                  blended the ingredients for only a couple seconds when almost
                  immediately, the canister separated from the blade assembly leaving the
                  blades exposed, which severely cut her hand.”) Pltfs. Compl., ¶ 13.

             xxx. Glenn Gelder v. Nutribullet, LLC et. al. (Filed in the Central District of
                  California, Western Division, July 3, 2018) (“On July 30, 2016, Plaintiff
                  was using the NutriBullet to chop dry ice for use in making homemade ice
                  cream. Plaintiff ran the blender, containing the dry ice, for approximately
                  10 seconds. As the blender ran, the friction and resulting heat from the
                  rapidly spinning blades caused the pressure in the canister to build up.
                  Plaintiff’s right hand was on the side of the canister when, without
                  warning, the canister shot off the blade assembly. As the canister shot off
                  the blade assembly, Plaintiff’s right hand, no longer resting against the
                  canister, moved down and forward into to still-spinning blades of the
                  blender. The blade struck Plaintiff’s hand with such force that it split the
                  bone in his middle finger, and severely lacerated that same finger. Plaintiff
                  had profuse bleeding from the laceration. Plaintiff’s injuries will likely


                                             19
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 20 of 44 PageID #: 20




                   cause lifelong functional limitations and pain.”) Pltfs. Compl., ¶ 13.

             xxxi. Denise Sandoval, et. al. v. Nutribullet, LLC et. al. (Filed in the Central
                   District of California, Western Division, July 11, 2018) (“On August 1,
                   2016, Plaintiff was using the NutriBullet to blend approximately four to
                   five small slides of pineapple and some sugar to add to her drinking water.
                   The pineapple, sugar and water were all room temperature. She had run
                   the blender for a reasonable amount of time, less than sixty (60) seconds.
                   As the blender ran, the friction and resulting heat from the rapidly
                   spinning blades caused the pressure in the canister to build up. Suddenly
                   and without warning, the canister and blade assembly exploded off the
                   base causing the contents of the canister to spray onto Plaintiff and
                   propelling the canister and blade assembly into Plaintiff’s body, causing
                   Plaintiff a severe laceration of her right wrist.”) Pltfs. Compl., ¶ 13.

            xxxii. Gabriela Hanchi, et. al. v. Nutribullet, LLC et. al. (Filed in the Supreme
                   Court of the State of New York, County of Queens, July 31, 2018,
                   removed to the Eastern District of New York, August 22, 2018) (“On or
                   about March 11, 2017, plaintiff GABRIELLA HANCHI, following a
                   thorough review of the directions contained on said product, place a
                   mixture of room temperature Quaker Oatmeal, milk and 2-3 tablespoons
                   of Domino sugar into the Magic Bullet/NutriBullet Model 900 Series
                   container for blending, filled the container to the “MAX” line, as she had
                   done on numerous other occasions, and screwed on the blade. Said
                   plaintiff then attached the container with the blade onto the base, and
                   turned it on by pushing down and turning, and let it run for 30-40 seconds.
                   Said plaintiff then stopped the Magic Bullet/NutriBullet by turning it,
                   removed the container from the base; and when said plaintiff started to
                   open the container the contents exploded out causing scalding hot liquid
                   [sic] onto said plaintiff’s face, right arm, upper chest, body and into her
                   eyes causing sever burn injuries to plaintiff as herein set forth.”) Pltfs.
                   Compl., ¶ 8.

           xxxiii. Gena Laielli v. Nutribullet, LLC et. al. (Filed in the District of New Jersey,
                   August 10, 2018) (“On February 26, 2018, Plaintiff Gena Laielli was
                   using her Nutribullet to puree room temperature and cold food for her
                   four-year-old daughter, who was required to eat with the assistance of a
                   feeding tube for most of her life, when the subject pressurized Nutribullet
                   exploded and caused burns to Plaintiff’s chest and hand.”) Pltfs. Compl., ¶
                   8.

            xxxiv. Hope Edge v. Nutribullet, LLC, et. al. (Filed in the Superior Court
                   Division of Mecklenburg County, North Carolina, August 21, 2018,
                   removed to the Western District of North Carolina, Charlotte Division,
                   September 25, 2018) (“The defective NutriBullet purchased and used by



                                             20
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 21 of 44 PageID #: 21




                    Plaintiff caused a severe laceration to her right hand, which resulted in
                    permanent personal injuries.”) Pltfs. Compl., ¶ 11.

            xxxv. Yomayra Estefany v. Capital Brands, LLC et. al. (Filed in the District of
                  New Jersey, August 28, 2018) (“On July 2, 2918, Plaintiff, YOMAYRA
                  ESTEFANY, was using the Nutribullet in the manner in which it was
                  intended. Thereafter, the blender became hot, and the blended contents of
                  the Nutribullet, which were room temperature when placed inside,
                  exploded, causing scalding hot liquid to spew and scorch her face and
                  body; and the blade detached and cut her, causing severe injuries to
                  Plaintiff including burns to her chest, arms and face, requiring her to seek
                  medical treatment.”) Pltfs. Compl., ¶ 13.

            xxxvi. Naccole Guinn v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, October 5, 2018) (“On January 28, 2018,
                   Plaintiff was using the NutriBullet to blend a bone broth drink consisting
                   of bone broth protein powder, dandelion tea, coconut milk, cinnamon
                   powder, and clove powder. Plaintiff blended the ingredients for a brief and
                   reasonable amount of time. As the blender ran, the friction and resulting
                   heat from the rapidly spinning blades caused the pressure in the canister to
                   build up. As Plaintiff began to disengage the canister from the base, the
                   canister shot off the base and Plaintiff's hands went into the blades,
                   causing severe lacerations to her fingers.”) Pltfs. Compl., ¶ 13.

           xxxvii. Carmen Acevedo v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, October 10, 2018) (“On August 25, 2017,
                   Plaintiff was using the NutriBullet to blend baby food consisting of boiled
                   potatoes, yucca, squash and water. Plaintiff blended the ingredients for a
                   brief and reasonable amount of time. As the blender ran, the friction and
                   resulting heat from the rapidly spinning blades caused the pressure in the
                   canister to build up. As the plaintiff attempted to disengage the cannister
                   from the base, the device exploded sending scalding hot contents all over
                   the Plaintiff's face, chest, and right arm, causing severe burns.”) Pltfs.
                   Compl., ¶ 13.

          xxxviii. Bruce Bramblett v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, October 10, 2018) (“On May 20, 2018,
                   Plaintiff was using the NutriBullet to blend was cleaning his machine with
                   water. Plaintiff blended the ingredients for a brief and reasonable amount
                   of time. As the blender ran, the friction and resulting heat from the rapidly
                   spinning blades caused the pressure in the canister to build up. While her
                   hand was one the machine, the cup exploded from the blade assembly,
                   causing severe lacerations to his right hand.”) Pltfs. Compl., ¶ 13.

            xxxix. Nina Talavera, et. al. v. Nutribullet, LLC et. al. (Filed in the Central
                   District of California, Western Division, October 11, 2018) (“13. On


                                             21
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 22 of 44 PageID #: 22




                   February 16, 2017, Plaintiff was using the NutriBullet to blend lemonade
                   with ice, calamansi lemon juice, water and sugar. Plaintiff blended the
                   ingredients for a brief and reasonable amount of time. As the blender ran,
                   the friction and resulting heat from the rapidly spinning blades caused the
                   pressure in the canister to build up. While her hand was on the machine,
                   the canister exploded off the base, and Plaintiff's hand went into the
                   blades, causing lacerations to her right hand.”) Pltfs. Compl., ¶ 13.

              xl. Humera Aslam, et. al. v. Nutribullet, LLC et. al. (Filed in the Central
                  District of California, Western Division, December 7, 2018) (“On
                  December 8, 2016, Plaintiff was using the NutriBullet to blend cooked
                  oatmeal for her six-month old daughter. The oatmeal was allowed to cool
                  to room temperature, safe for her infant to eat and touch. Plaintiff placed
                  the cooked oatmeal in the blender and ran it for approximately 15-20
                  seconds. As the blender ran, the friction and resulting heat from the
                  rapidly spinning blades caused the pressure in the canister to build up.
                  Plaintiff removed the combined canister and blade assembly from the
                  motor base. Plaintiff began to unscrew the canister from the blade
                  assembly. As she began to unscrew the canister from the blade assembly,
                  the blade assembly rocketed away from the canister and the now scalding
                  hot contents erupted out of the canister all over Plaintiff’s face and body.”)
                  Pltfs. Compl., ¶ 13.

              xli. Jennifer Defelice v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, December 26, 2018) (“On December 30,
                   2016, Plaintiff was using the NutriBullet to prepare a puree consisting of
                   bananas and water. Plaintiff blended the ingredients for a brief and
                   reasonable amount of time. As the blender ran, the friction and resulting
                   heat from the rapidly spinning blades caused the pressure in the canister to
                   build up. As the plaintiff attempted to disengage the cannister from the
                   base, the device exploded sending scalding hot contents all over the
                   Plaintiff's face, chest, and right arm, causing severe burns.”) Pltfs. Compl.,
                   ¶ 13.

             xlii. Casey Drader, et. al. v. Nutribullet, LLC et. al. (Filed in the Northern
                   District of New York, January 9, 2019) (“On July 12, 2017, plaintiff used
                   the NutriBullet as instructed. On that day, plaintiff was attempting to use
                   the NutriBullet to make a protein shake with eggs, protein powder,
                   blueberries and water. During this time, once the said ingredients were
                   sealed in the vessel, plaintiff placed the vessel on the power base, twisted
                   it, and began blending his drink. After about twenty (20) seconds of
                   blending, the vessel, due to excessive pressure, unsealed and the cup
                   exploded off the extractor blade with the cup's plastic tabs breaking and
                   remaining in the activation switches on the power base. The breaking of
                   the tabs in the activation switches kept the blender's electrical circuit
                   closed and the extractor blade spinning. The power base and spinning


                                             22
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 23 of 44 PageID #: 23




                   extractor blade tipped toward plaintiff Casey Drader. Plaintiff used his
                   right hand reactively to stabilize the blender. There and then, the extractor
                   blade caught plaintiff's right index finger and right middle finger, tearing
                   into both.”) Pltfs. Compl., ¶¶ 26 - 31.

             xliii. Rodrigo Gutierrez v. Nutribullet, LLC et. al. (Filed in the Central District
                    of California, Western Division, January 16, 2019) (“On June 28, 2017,
                    Plaintiff was using the NutriBullet 600 to prepare a smoothie consisting of
                    strawberries, banana, lemon, and water. Plaintiff blended the ingredients
                    for just under one (1) minute. As the blender ran, the friction and resulting
                    heat from the rapidly spinning blades caused the pressure in the canister to
                    build up. As Plaintiff began to disengage the canister from the base, the
                    canister shot off the base and Plaintiff's hands went into the still spinning
                    blades, where they sliced and mangled his hand, causing severe and
                    permanent injuries.”) Pltfs. Compl., ¶ 13.

             xliv. Robin McCarthy-Stancavage v. Nutribullet, LLC et. al. (Filed in the
                   Central District of California, Western Division, January 17, 2019) (“On
                   July 12, 2018, Plaintiff was using the NutriBullet 900 to make
                   breadcrumbs by pulsing and pulverizing pieces of bread. Plaintiff repeated
                   this process four (4) times. As the blender ran, the friction and resulting
                   heat from the rapidly spinning blades caused the pressure in the canister to
                   build up. As Plaintiff began to disengage the canister from the base, the
                   canister shot off the base and Plaintiff's hand went into the still spinning
                   blades, where it sliced and mangled her hand, causing severe and
                   permanent injuries.”) Pltfs. Compl., ¶ 13.

             xlv. Grant Wolak v. Nutribullet, LLC et. al. (Filed in the Central District of
                  California, Western Division, January 17, 2019) (“On May 1, 2017,
                  Plaintiff was using the NutriBullet 600 without any contents in it to check
                  and see if it was working. Plaintiff ran the unit normally and without issue
                  for approximately thirty (30) seconds. As the blender ran, the friction and
                  resulting heat from the rapidly spinning blades caused the pressure in the
                  canister to build up. As Plaintiff began to disengage the canister from the
                  base, the canister shot off the base and Plaintiff's hands went into the still
                  spinning blades, where it sliced and mangled his hand, causing severe and
                  permanent injuries.”) Pltfs. Compl., ¶ 13.

             xlvi. David George v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, January 18, 2019) (“On May 20, 2017,
                   Plaintiff was using the NutriBullet 600 to prepare a smoothie consisting of
                   protein powder, crushed ice, banana, and water. Plaintiff blended the
                   ingredients for fifteen (15) seconds. As the Plaintiff began to disengage
                   the canister from the base, the canister shot off the base and Plaintiff’s left
                   hand went into the blades where the blades sliced and mangled his hand
                   causing severe lacerations and extreme blood loss.”) Pltfs. Compl., ¶ 13.


                                             23
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 24 of 44 PageID #: 24




            xlvii. Rebecca Mullaney v. Nutribullet, LLC et. al. (Filed in the Central District
                   of California, Western Division, January 23, 2019) (“On December 20,
                   2017, Plaintiff was using the NutriBullet to blend baby food consisting of
                   sliced potatoes. Plaintiff blended the ingredients for a brief and reasonable
                   amount of time. As the blender ran, the friction and resulting heat from the
                   rapidly spinning blades caused the pressure in the canister to build up.
                   While trying to remove the canister by hand, the cup exploded from the
                   blade assembly, causing third degree burns to her face, her breast, and her
                   arm.”) Pltfs. Compl., ¶ 13.

            xlviii. Mary Callahan v. Nutribullet, LLC et. al. (Filed in the Central District of
                    California, Western Division, February 7, 2019) (“On December 1, 2017,
                    Plaintiff was using the NutriBullet to prepare a smoothie consisting of one
                    half (1/2) a banana, 2 to 3 tablespoons vanilla yogurt, 2 teaspoons crunchy
                    organic peanut butter, 1 teaspoon Hershey chocolate syrup, and 1/4 cup of
                    1% milk. Plaintiff blended the ingredients for approximately 40 seconds.
                    Plaintiff began to disengage the canister from the base. As Plaintiff began
                    to depress and twist the canister, the canister exploded and broke into two
                    pieces causing the Plaintiff’s right hand to go into the still-spinning blades
                    where it mangled her hand and caused severe lacerations. Plaintiff’s index
                    finger was nearly severed, and the powerful forces of the spinning blades
                    impacting her fingers smashed and chopped her finger bones, resulting in
                    multiple breaks. Plaintiff suffered, and will continue to suffer from, severe
                    and permanent injuries.”) Pltfs. Compl., ¶ 13.

             xlix. Minerva Gil v. Nutribullet, LLC et. al. (Filed in the Southern District of
                   New York, March 8, 2019) (“On or about March 9, 2016, Plaintiff was
                   using the NutriBullet to prepare a mixture consisting of various vegetables
                   and water. Plaintiff blended the ingredients for less than one (1) minute.
                   As the blender ran, the friction and resulting heat from the rapidly
                   spinning blades caused the pressure in the canister to build up. As the
                   plaintiff attempted to disengage the canister from the base, the device
                   exploded sending scalding hot contents all over the Plaintiff's face, neck,
                   and arms, causing severe burns. Plaintiff suffered, and will continue to
                   suffer from, severe and permanent injuries.”) Pltfs. Compl., ¶ 13.
                l. Thomas Krauss v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, March 28, 2019) (“On April 3, 2017,
                   Plaintiff was using the NutriBullet Lean (1200 series) to prepare a
                   smoothie consisting of almond milk, protein powder, frozen peaches, and
                   frozen strawberries. Plaintiff blended the ingredients for fifteen (15)
                   seconds. As the blender ran, the friction and resulting heat from the
                   rapidly spinning blades caused the pressure in the canister to build up. As
                   Plaintiff went to open the canister after disengaging it from the base the
                   top exploded upwards with great velocity, hitting Plaintiff’s lip and
                   causing a severe laceration and massive bleeding.”) Pltfs. Compl., ¶ 13.


                                              24
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 25 of 44 PageID #: 25




               li. Doritsa Rosa, et. al. v. Nutribullet, LLC et. al. (Filed in the Central District
                   of California, Western Division, April 4, 2019) (“On July 10, 2017,
                   Plaintiff was using the NutriBullet to prepare baby food consisting of
                   squash, potatoes, cilantro, and onions. Plaintiff blended the ingredients
                   five (5) seconds. As the blender ran, the friction and resulting heat from
                   the rapidly spinning blades caused the pressure in the canister to build up.
                   As Plaintiff blended, the canister shot off the base and the now scalding
                   hot contents erupted all over Plaintiff’s hands and feet causing severe
                   burns.”) Pltfs. Compl., ¶ 13.

              lii. Jill Wallace v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, April 4, 2019) (“On January 3, 2018,
                   Plaintiff was using the NutriBullet to prepare a drink consisting of coffee,
                   coconut oil, butter, and whipping cream. Plaintiff blended the ingredients
                   for thirty (30) seconds. As the blender ran, the friction and resulting heat
                   from the rapidly spinning blades caused the pressure in the canister to
                   build up. As Plaintiff began to disengage the canister from the base, the
                   canister shot off the base and the now scalding hot contents erupted all
                   over Plaintiff’s arms and stomach resulting in severe burns.”) Pltfs.
                   Compl., ¶ 13.

              liii. Charlene Forrest v. Nutribullet, LLC et. al. (Filed in the Central District of
                    California, Western Division, April 4, 2019) (“On January 19, 2018,
                    Plaintiff was using the NutriBullet to prepare a smoothie consisting of
                    oatmeal, vanilla, glucose, formula, and water. Plaintiff blended the
                    ingredients for twenty (20) to thirty (30) seconds. As the blender ran, the
                    friction and resulting heat from the rapidly spinning blades caused the
                    pressure in the canister to build up. As Plaintiff attempted to remove the
                    cap from the canister, the canister exploded and the now scalding hot
                    contents erupted all over Plaintiff’s face, neck, and chest resulting in
                    severe burns.”) Pltfs. Compl., ¶ 13.

              liv. Jayne Griffin v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, April 4, 2019) (“On January 20, 2018,
                   Plaintiff was using the NutriBullet to prepare a smoothie consisting of
                   kale, cucumber, apple, and ice. Plaintiff blended the ingredients for one
                   (1) minute. As the blender ran, the friction and resulting heat from the
                   rapidly spinning blades caused the pressure in the canister to build up. As
                   Plaintiff blended, the canister exploded and the now scalding hot contents
                   erupted all over Plaintiff’s hands resulting in severe burns.”) Pltfs. Compl.,
                   ¶ 13.

              lv. Katherine Camargo v. Nutribullet, LLC et. al. (Filed in the Central District
                  of California, Western Division, April 4, 2019) (“On January 28, 2018,
                  Plaintiff was using the NutriBullet to prepare a drink consisting of rice and


                                             25
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 26 of 44 PageID #: 26




                   water. Plaintiff blended the ingredients for ten (10) seconds. As the
                   blender ran, the friction and resulting heat from the rapidly spinning
                   blades caused the pressure in the canister to build up. As Plaintiff blended,
                   the canister exploded and the now scalding hot contents erupted all over
                   Plaintiff’s face and arm resulting in severe burns.”) Pltfs. Compl., ¶ 13.

              lvi. Tamera Guidroz v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, April 4, 2019) (“On February 1, 2018,
                   Plaintiff was using the NutriBullet to prepare a smoothie consisting of
                   kale, spinach, banana, strawberry, raspberry, blackberry, blueberry, chia,
                   and water. Plaintiff blended the ingredients for less than four (4) minutes.
                   As the blender ran, the friction and resulting heat from the rapidly
                   spinning blades caused the pressure in the canister to build up. As Plaintiff
                   attempted to disengage the canister from the base, the canister exploded
                   and the now scalding hot contents erupted all over Plaintiff’s hands and
                   chest resulting in severe burns.”) Pltfs. Compl., ¶ 13.

             lvii. Yadira Varela v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, April 4, 2019) (“On January 29, 2018,
                   Plaintiff was using the NutriBullet to prepare chili sauce consisting of red
                   chilis and water. Plaintiff blended the ingredients for the NutriBullet’s set
                   time cycle. As the blender ran, the friction and resulting heat from the
                   rapidly spinning blades caused the pressure in the canister to build up.
                   Plaintiff then removed the canister from the base and let it sit for four (4)
                   to five (5) minutes. As Plaintiff attempted to open the canister, the canister
                   exploded and the now scalding hot contents erupted all over Plaintiff’s left
                   hand, arm, neck, chest, and face resulting in severe burns.”) Pltfs. Compl.,
                   ¶ 13.

             lviii. Ernesy Laurent v. Nutribullet, LLC et. al. (Filed in the Central District of
                    California, Western Division, April 5, 2019) (“On January 31, 2018,
                    Plaintiff was using the NutriBullet to prepare a drink consisting of ginger,
                    parsley, cucumber, Aloe Vera, and water. Plaintiff blended the ingredients
                    for a brief and reasonable amount of time. As the blender ran, the friction
                    and resulting heat from the rapidly spinning blades caused the pressure in
                    the canister to build up. As Plaintiff blended, the canister exploded and the
                    now scalding hot contents erupted all over Plaintiff’s right arm and breasts
                    resulting in severe burns.”) Pltfs. Compl., ¶ 13.

              lix. Paula Villasana v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, April 9, 2019) (“On December 3, 2017,
                   Plaintiff was using the NutriBullet to prepare a drink consisting of ginger,
                   celery, parsley, and water. Plaintiff blended the ingredients for
                   approximately forty-five (45) seconds. As Plaintiff began to disengage the
                   canister from the base, the canister shot off the base causing Plaintiff’s
                   hand to go into the blades and resulting in severe lacerations. Plaintiff


                                             26
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 27 of 44 PageID #: 27




                   suffered, and will continue to suffer from, severe and permanent
                   injuries.”) Pltfs. Compl., ¶ 13.

               lx. Levanne Greaves v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, April 26, 2019) (“On May 20, 2018,
                   Plaintiff was using the NutriBullet to prepare a mixture consisting of okra
                   and water. Plaintiff blended the ingredients for a less than one (1) minute.
                   As the blender ran, the friction and resulting heat from the rapidly
                   spinning blades caused the pressure in the canister to build up. As Plaintiff
                   began to disengage the canister from the base, the canister shot off the
                   base and the now scalding hot contents erupted all over Plaintiff’s lip,
                   chin, ear, arms, and chest, resulting in severe burns.”) Pltfs. Compl., ¶ 13.

              lxi. Wendell Greaves v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, April 26, 2019) (“On February 22, 2018,
                   Plaintiff was using the NutriBullet to prepare a drink consisting of ginger,
                   beets, apple, carrot, banana, and water. Plaintiff blended the ingredients
                   for less than one (1) minute. As the blender ran, the friction and resulting
                   heat from the rapidly spinning blades caused the pressure in the canister to
                   build up. As Plaintiff began to disengage the canister from the base, the
                   canister shot off the base and the now scalding hot contents erupted all
                   over Plaintiff’s face and eye resulting in severe burns.”) Pltfs. Compl., ¶
                   13.

             lxii. Sandra Medina v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, April 26, 2019) (“On April 3, 2018, Plaintiff
                   was using the NutriBullet to prepare a sauce consisting of salt, garlic, red
                   chilis, and water. Plaintiff blended the ingredients for a less than a minute.
                   As the blender ran, the friction and resulting heat from the rapidly
                   spinning blades caused the pressure in the canister to build up. As Plaintiff
                   began to disengage the canister from the base, the canister shot off the
                   base and the now scalding hot contents erupted all over Plaintiff’s neck
                   and chest resulting in severe burns.”) Pltfs. Compl., ¶ 13.

             lxiii. Angie Luna v. Nutribullet, LLC et. al. (Filed in the Central District of
                    California, Western Division, April 26, 2019). (“On April 10, 2018,
                    Plaintiff was using the NutriBullet to prepare a sauce consisting of chili
                    pepper and water. Plaintiff blended the ingredients for twenty-five (25)
                    seconds. As the blender ran, the friction and resulting heat from the
                    rapidly spinning blades caused the pressure in the canister to build up. As
                    Plaintiff began to disengage the canister from the base, the canister
                    exploded and the scalding hot contents erupted all over Plaintiff’s neck,
                    shoulder, chest, hand, and face causing severe burns.”) Pltfs. Compl., ¶ 13.

             lxiv. Rebecca Lara v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, April 26, 2019 (“On April 23, 2018,


                                             27
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 28 of 44 PageID #: 28




                   Plaintiff was using the NutriBullet to prepare a drink consisting of ginger,
                   green tea, frozen berries, and turmeric. Plaintiff blended the ingredients
                   for a less than a twenty (20) seconds. As the blender ran, the friction and
                   resulting heat from the rapidly spinning blades caused the pressure in the
                   canister to build up. As Plaintiff blended the canister shot off the base and
                   Plaintiff’s hand went into the blades mangling her thumb.”) Pltfs. Compl.,
                   ¶ 13.

              lxv. Stephanie Layock v. Nutribullet, LLC et. al. (Filed in the Central District
                   of California, Western Division, May 5, 2019) (“On May 3, 2017, Plaintiff
                   was using the NutriBullet to prepare baby food consisting of sweet
                   potatoes and water. Plaintiff blended the ingredients for thirty (30)
                   seconds. As the blender ran, the friction and resulting heat from the
                   rapidly spinning blades caused the pressure in the canister to build up. As
                   Plaintiff blended, the canister exploded upwards from the base and the
                   now scalding hot contents erupted out of the canister all over Plaintiff’s
                   arms, left thigh, lower legs, and breasts causing severe burns.”) Pltfs.
                   Compl., ¶ 13.

             lxvi. Kenia Mesa, et. al. v. Nutribullet, LLC et. al. (Filed in the Central District
                   of California, Western Division, May 17, 2019) (“On June 1, 2017,
                   Plaintiff was using the NutriBullet 900 to prepare baby food consisting of
                   green beans, broccoli, black beans, squash, and broth. Plaintiff blended the
                   ingredients for twenty (20) seconds. As the blender ran, the friction and
                   resulting heat from the rapidly spinning blades caused the pressure in the
                   canister to build up. As Plaintiff blended, the canister exploded upwards
                   from the base and the now scalding hot contents erupted out of the canister
                   all over Plaintiff’s arms and under her chin causing severe burns.”) Pltfs.
                   Compl., ¶ 13.

            lxvii. Daniel Tenanes v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, May 30, 2019) (“On October 21, 2018,
                   Plaintiff was using the NutriBullet to prepare a smoothie consisting of
                   frozen blueberries, flax seeds, almond milk, yogurt, and kale. Plaintiff
                   blended the ingredients for no longer than thirty (30) seconds. As Plaintiff
                   went to disengage the canister from the base, the motorized base continued
                   to run, causing the plastic gear wheel in the base to explode into pieces.
                   The force of the explosion resulted in pieces of the shattered plastic gear
                   wheel to make direct contact with Plaintiff’s right eye, causing severe
                   corneal abrasions.”) Pltfs. Compl., ¶ 13.

            lxviii. Robert Jean Bistoury v. Nutribullet, LLC et. al. (Filed in the Eastern
                    District of New York, July 3, 2019) (“On or about July 7, 2016, Plaintiff
                    suffered serious and substantial burn injuries as the direct and proximate
                    result of the NutriBullet blender’s plastic cup explosively separating from
                    the blade base during the normal, directed use of the NutriBullet blender,


                                             28
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 29 of 44 PageID #: 29




                   allowing its scalding hot contents to be forcefully ejected onto Plaintiff.
                   The incident occurred as the result of the NutriBullet Blenders defect(s),
                   which allow the plastic cup of the NutriBullet blender to pressurize to the
                   point that the canister separates from the blade base of the NutriBullet
                   blender, causing the now hot contents of the NutriBullet blender, as well
                   as the parts of the NutriBullet blender itself, to explode. Additionally, the
                   incident occurred as the result of Defendants failure to warn and to
                   redesign the NutriBullet blender, despite the existence of economical,
                   safer alternative designs.”)

             lxix. Maria Delgado et. al. v. Nutribullet, LLC et. al. (Filed in the Central
                   District of California, Western Division, July 19, 2019) (“On June 4, 2018,
                   Plaintiff was using the NutriBullet 900 to prepare a sauce consisting of
                   tomatillos. Plaintiff blended the tomatillos for reasonable amount of time.
                   As the blender ran, the friction and resulting heat from the rapidly
                   spinning blades caused the pressure in the canister to build up. As Plaintiff
                   blended, the canister exploded and the now scalding hot contents erupted
                   all over Plaintiff’s face, eyes, forehead, neck, arms, and chest resulting in
                   severe burns and a debilitating ocular injury.”) Pltfs. Compl., ¶ 13.

             lxx. Jordan Fleischer v. Nutribullet, LLC et. al. (Filed in the Central District of
                  California, Western Division, July 19, 2019) (“On April 24, 2018, Plaintiff
                  was using the NutriBullet 900 to prepare a protein drink consisting of soda
                  water and protein powder. The soda water had been opened the night
                  before and kept in the refrigerator. The protein powder was room
                  temperature. Plaintiff placed the contents into canister and began to run
                  the machine with his right hand on top of the canister. As the Plaintiff was
                  blending, the cannister shot off the base and his hand went into the blades,
                  causing severe lacerations to his finger.”) Pltfs. Compl., ¶ 13.

             lxxi. Sarah George. v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, July 22, 2019) (“On July 8, 2018, Plaintiff
                   was using the NutriBullet to prepare baby food consisting of mangos.
                   Plaintiff blended the ingredients for twenty (20) to twenty-five (25)
                   seconds. The friction and resulting heat from the rapidly spinning blades
                   caused the pressure in the canister to build up. As Plaintiff began to
                   disengage the canister from the base, the now scalding hot contents
                   exploded from the canister and onto Plaintiff’s left arm and left foot
                   causing severe burns.”) Pltfs. Compl., ¶ 13.

            lxxii. Ateefah Watson v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, July 22, 2019) (“On January 4, 2018,
                   Plaintiff was using the NutriBullet to prepare a smoothie consisting of
                   frozen strawberries, frozen banana, and blueberry juice. Plaintiff blended
                   the ingredients for a less than one (1) minute. As the blender ran, the
                   friction and resulting heat from the rapidly spinning blades caused the


                                             29
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 30 of 44 PageID #: 30




                   pressure in the canister to build up. As Plaintiff began to disengage the
                   canister from the blade assembly, the canister exploded and the now
                   scalding hot contents erupted all over Plaintiff’s face, neck, arms, and
                   breasts resulting in severe burns.”) Pltfs. Compl., ¶ 13.

            lxxiii. Jenifer Fritz v. Nutribullet, LLC et. al. (Filed in the Central District of
                    California, Western Division, August 5, 2019) (“On February 3, 2019,
                    Plaintiff was using the NutriBullet 900 to prepare a drink consisting of
                    coffee, ghee, and half and half. Plaintiff activated the machine for 45-50
                    seconds. As the blender ran, the friction and resulting heat from the
                    rapidly spinning blades caused the pressure in the canister to build up. As
                    Plaintiff went to twist open the blade assembly from the canister, the blade
                    assembly shot out of her hand, and into the ceiling. The now scalding hot
                    contents inside the Nutribullet erupted everywhere onto Plaintiff causing
                    severe burns.”) Pltfs. Compl., ¶ 13.

            lxxiv. Emilia Golebiowska v. Nutribullet, LLC et. al. (Filed in the Central
                   District of California, Western Division, August 5, 2019) (“On September
                   19, 2018, Plaintiff was using the NutriBullet to prepare a soup consisting
                   of vegetable broth and broccoli. Plaintiff blended the ingredients for less
                   than ten (10) seconds. As the blender ran, the friction and resulting heat
                   from the rapidly spinning blades caused the pressure in the canister to
                   build up. As Plaintiff blended, the canister exploded and the now scalding
                   hot contents erupted all over Plaintiff’s chin and chest resulting in severe
                   burns.”) Pltfs. Compl., ¶ 13.

            lxxv. Maria Gabaldon v. Nutribullet, LLC et. al. (Filed in the Central District of
                  California, Western Division, August 5, 2019) (“On October 21, 2018,
                  Plaintiff was using the NutriBullet to prepare a mixture consisting of red
                  peppers and water. Plaintiff blended the ingredients for approximately one
                  (1) minute. As the blender ran, the friction and resulting heat from the
                  rapidly spinning blades caused the pressure in the canister to build up.
                  Plaintiff then removed the canister from the base and placed it in the sink.
                  As Plaintiff attempted to open the canister, the canister exploded, and the
                  now scalding hot contents erupted all over Plaintiff’s eyes, lips, face, neck,
                  and arms causing severe burns.”) Pltfs. Compl., ¶ 13.

            lxxvi. Maricela Elizondo Garcia v. Nutribullet, LLC et. al. (Filed in the Central
                   District of California, Western Division, August 15, 2019) (“On April 17,
                   2019, Plaintiff was using the NutriBullet 600 to prepare a salsa consisting
                   of tomatoes, jalapeno, and garlic. blended the ingredients for
                   approximately ten (10) seconds. As the blender ran, the friction and
                   resulting heat from the rapidly spinning blades caused the pressure in the
                   canister to build up. As Plaintiff began to disengage the canister from the
                   base, the canister shot off the base and her left hand went into the still



                                             30
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 31 of 44 PageID #: 31




                   spinning blades, causing severe lacerations to her left thumb, palm, and
                   middle finger.”) Pltfs. Compl., ¶ 13.
           lxxvii. Claudette Saintjoy v. Nutribullet, LLC et. al. (Filed in the Central District
                   of California, Western Division, August 15, 2019) (“On August 26, 2018,
                   Plaintiff was using the NutriBullet to prepare a mixture of grits and milk.
                   Plaintiff blended the ingredients for one (1) minute. The friction and
                   resulting heat from the rapidly spinning blades caused the pressure in the
                   canister to build up. As Plaintiff blended, the canister shot off the base and
                   the now scalding hot contents erupted onto Plaintiff’s right arm causing
                   severe burns.”) Pltfs. Compl., ¶ 13.

           lxxviii. Andrew Leahy v. Nutribullet, LLC et. al. (Filed in the Central District of
                    California, Western Division, August 26, 2019) (“On December 31, 2017,
                    Plaintiff was using the NutriBullet to prepare a leek puree consisting of
                    vegetable broth and potatoes. Plaintiff blended the ingredients for about
                    less than thirty (30) seconds. As the blender ran, the friction and resulting
                    heat from the rapidly spinning blades caused the pressure in the canister to
                    build up. As Plaintiff blended, the canister exploded and the now scalding
                    hot contents erupted all over Plaintiff’s face and arms resulting in severe
                    burns.”) Pltfs. Compl., ¶ 13.

            lxxix. William Brown v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, August 27, 2019) (“On February 22, 2019,
                   Plaintiff was using the NutriBullet to prepare chili sauce consisting of chili
                   pods and water. After placing in the blender and starting it up, the friction
                   and resulting heat from the rapidly spinning blades caused the pressure in
                   the canister to build up and heat the contents. When Plaintiff attempted to
                   unscrew the canister from the blade assembly, the canister suddenly and
                   unexpectedly exploded off the base, spraying the now scalding hot
                   contents onto his left palm, resulting in severe burns.”) Pltfs. Compl., ¶ 13.

             lxxx. Narinderpal Chahal v. Nutribullet, LLC et. al. (Filed in the Central
                   District of California, Western Division, August 27, 2019) (“On June 11,
                   2019, Plaintiff was using the NutriBullet to prepare a smoothie consisting
                   of frozen berries, a banana, and milk. Plaintiff activated the SUBJECT
                   PRODUCT for approximately one minute. As the blender ran, the friction
                   and resulting heat from the rapidly spinning blades caused the pressure in
                   the canister to build up. As Plaintiff attempted to disengage the canister
                   from the base, the canister exploded off the base, spraying the now
                   scalding hot contents onto her causing severe burns.”) Pltfs. Compl., ¶ 12.

            lxxxi. Zoila Galicia v. Nutribullet, LLC et. al. (Filed in the Central District of
                   California, Western Division, September 3, 2019) (“On June 12, 2019,
                   Plaintiff was using the NutriBullet to prepare a salsa consisting of
                   tomatoes, chilies, and garlic. Plaintiff ran the SUBJECT PRODUCT for a
                   total of approximately one (1) minute. As the blender ran, the friction and


                                             31
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 32 of 44 PageID #: 32




                        resulting heat from the rapidly spinning blades caused the pressure in the
                        canister to build up. While the Nutribullet blender was running, the
                        canister suddenly and unexpectedly exploded off the motor base, spraying
                        scalding hot contents onto Plaintiff, which resulted in severe burns to her
                        chest, face, and hands.”) Pltfs. Compl., ¶ 12.

               lxxxii. Samantha Scriven v. Nutribullet, LLC et. al. (Filed in the Central District
                       of California, Western Division, September 9, 2019) (“On February 28,
                       2019, Plaintiff was using the NutriBullet Rx to prepare a soup consisting
                       of potatoes, chicken broth, and garlic. placed the potatoes, cold chicken
                       broth, and garlic into the blender. Plaintiff blended the ingredients for
                       approximately two (2) minutes. As the blender ran, the friction and
                       resulting heat from the rapidly spinning blades caused the pressure in the
                       canister to build up. As Plaintiff began to disengage the blade assembly
                       from the canister, the scalding hot content erupted all over Plaintiff’s arm,
                       face, and neck causing severe burns.”) Pltfs. Compl., ¶ 12.

               lxxxiii. Stephanie Wakeland v. Nutribullet, LLC et. al. (Filed in the Central
                        District of California, Western Division, September 11, 2019) (“On May
                        28, 2018, Plaintiff was using the NutriBullet to prepare a smoothie
                        consisting of frozen mixed berries and refrigerated almond milk. Plaintiff
                        blended the ingredients for just under one (1) minute. As Plaintiff ran the
                        blender, the canister exploded upwards off the base with such force that
                        the canister hit the ceiling, making direct contact with Plaintiff’s thumb in
                        the process splitting it open. As a result of medications and unrelated
                        illnesses that have left Plaintiff with a low platelet count, Plaintiff is
                        susceptible to excessive bleeding. The sheer force of impact from the
                        canister ruptured Plaintiff’s thumb resulting in fractured bone and
                        significant blood loss.”) Pltfs. Compl., ¶ 12.

             c. A class action lawsuit was filed on July 2, 2018 in the in the Central District of
                California, Western Division involving at least 100 class members seeking a
                refund of the price paid for their defective and dangerous blenders. The lawsuit
                also referred to the personal injuries caused by the product. That case is entitled
                Deveta White, on behalf of herself and other similarly situated v. Nutribullet, LLC
                et. al.

       37.      As a direct and proximate result of Defendants intentional concealment of such

defects, its failure to warn consumers of such defects, its negligent misrepresentations, its failure

to remove a product with such defects from the stream of commerce, and its negligent design of

such products, Plaintiff used an unreasonably dangerous NutriBullet blender, which resulted in

significant and painful bodily injuries.


                                                 32
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 33 of 44 PageID #: 33




       38.      Consequently, the Plaintiff in this case seeks compensatory damages resulting

from the use of Defendants’ NutriBullet blender as described above, which has caused the

Plaintiff to suffer from serious bodily injuries, medical expenses, physical pain, mental anguish,

diminished enjoyment of life, and other damages

                                     CLAIMS FOR RELIEF

                                           COUNT I
                                       STRICT LIABILITY

       39.      Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       40.      At the time of Plaintiff’s injuries, Defendants NutriBullet blenders were defective

and unreasonably dangerous for use by foreseeable consumers, including Plaintiff.

       41.      Defendants NutriBullet blenders were in the same or substantially similar

condition as when they left the possession of Defendants.

       42.      Plaintiff did not misuse or materially alter the NutriBullet blender.

       43.      The NutriBullet blenders did not perform as safely as an ordinary consumer

would have expected them to perform when used in a reasonably foreseeable way.

       44.      Further, a reasonable person would conclude that the possibility and serious of

harm outweighs the burden or cost of making the NutriBullet blenders safe. Specifically:

             a. The NutriBullet blenders designed, manufactured, sold, and supplied by
                Defendants were defectively designed and placed into the stream of commerce in
                a defective and unreasonably dangerous condition for consumers;

             b. The seriousness of the potential burn injuries resulting from the product
                drastically outweighs any benefit that could be derived from its normal, intended
                use;

             c. Defendants failed to properly market, design, manufacture, distribute, supply, and
                sell the NutriBullet blenders, despite having extensive knowledge that the
                aforementioned injuries could and did occur;


                                                 33
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 34 of 44 PageID #: 34




             d. Defendants failed to warn and place adequate warnings and instructions on the
                NutriBullet blenders;

             e. Defendants failed to adequately test the NutriBullet blenders; and

             f. Defendants failed to market an economically feasible alternative design, despite
                the existence of the aforementioned economical, safer alternatives, that could
                have prevented the Plaintiff’ injuries and damages.

       45.      Defendants’ actions and omissions were the direct and proximate cause of the

Plaintiff’s injuries and damages.

       46.      Defendants conduct, as described above, was extreme and outrageous. Defendants

risked the safety and well-being of the consumers and users of its NutriBullet blenders, including

the Plaintiff to this action, with the knowledge of the safety and efficacy problems and

suppressed this knowledge from the public. Defendants made conscious decisions not to

redesign, warn or inform the unsuspecting consuming public. Defendants’ outrageous conduct

warrants an award of punitive damages.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory and

punitive damages, together with interest, costs of suit, attorneys’ fees, and all such other relief as

the Court deems proper.

                                       COUNT II
                                NEGLIGENT DESIGN DEFECT

       47.      Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       48.      Defendants are the manufacturers, sellers, distributors, marketers, and suppliers of

the subject NutriBullet blenders, which were negligently designed.

       49.      Defendants failed to exercise reasonable care in designing, developing,

manufacturing, inspecting, testing, packaging, selling, distributing, labeling, marketing, and


                                                 34
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 35 of 44 PageID #: 35




promoting its NutriBullet blenders, which were defective and presented an unreasonable risk of

harm to consumers, such as the Plaintiff.

       50.     As a result, the subject NutriBullet blenders, including Plaintiff’s NutriBullet

blender, contain defects in their design which render them unreasonably dangerous to consumers,

such as the Plaintiff, when used as intended or as reasonably foreseeable to Defendants, which

causes an unreasonable increased risk of injury, including, but not limited to, first, second and

third-degree scald burns.

       51.     Plaintiff in this case used her NutriBullet blender in a reasonably foreseeable

manner and did so as substantially intended by Defendants.

       52.     The subject NutriBullet blender was not materially altered or modified after being

manufactured by Defendants and before being used by Plaintiff.

       53.     As a direct and proximate result of Defendants’ negligent design of its NutriBullet

blenders, the Plaintiff in this case suffered injuries and damages described herein.

       54.     Defendants’ conduct, as described above, was extreme and outrageous.

Defendants risked the safety and well-being of the consumers and users of its NutriBullet

blenders, including the Plaintiff to this action, with the knowledge of the safety and efficacy

problems and suppressed this knowledge from the public. Defendants made conscious decisions

not to redesign, despite the existence of economically feasible, safer alternative designs, warn or

inform the unsuspecting consuming public. Defendants’ outrageous conduct warrants an award

of punitive damages.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory and

punitive damages, together with interest, costs of suit, attorneys’ fees, and all such other relief as

the Court deems proper.



                                                 35
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 36 of 44 PageID #: 36




                                         COUNT III
                                 NEGLIGENT FAILURE TO WARN

       55.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully herein.

       56.     At the time in which the NutriBullet blender was purchased, up through the time

Plaintiff was injured, Defendants knew or had reason to know that its NutriBullet blenders were

dangerous and created an unreasonable risk of harm to consumers.

       57.     Defendants had a duty to exercise reasonable care to warn consumers of the

dangerous conditions or the facts that made its NutriBullet blenders likely to be dangerous.

       58.     As a direct and proximate result of Defendants’ failure to warn of the dangers of

its NutriBullet blenders, the Plaintiff in this case suffered injuries and damages described herein.

       59.     Defendants’ conduct, as described above, was extreme and outrageous.

Defendants risked the safety and well-being of the consumers and users of its NutriBullet

blenders, including the Plaintiff to this action, with the knowledge of the safety and efficacy

problems and suppressed this knowledge from the public. Defendants made conscious decisions

not to redesign, warn or inform the unsuspecting consuming public. Defendants’ outrageous

conduct warrants an award of punitive damages.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory and

punitive damages, together with interest, costs of suit, attorneys’ fees, and all such other relief as

the Court deems proper.


                                            COUNT IV
                                           NEGLIGENCE

       60.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.


                                                 36
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 37 of 44 PageID #: 37




       61.        Defendants has a duty of reasonable care to design, manufacture, market, and sell

non-defective NutriBullet blenders that are reasonably safe for their intended uses by consumers,

such as Plaintiff and her family.

       62.        Defendants failed to exercise ordinary care in the manufacture, sale, warnings,

quality assurance, quality control, distribution, advertising, promotion, sale and marketing of its

NutriBullet blenders in that Defendants knew or should have known that said NutriBullet

blenders created a high risk of unreasonable harm to the Plaintiff and consumers alike.

       63.        Defendants negligent in the design, manufacture, advertising, warning, marketing

and sale of its NutriBullet blenders in that, among other things, they:

             a. Failed to use due care in designing and manufacturing the NutriBullet blenders to
                avoid the aforementioned risks to individuals;

             b. Placed an unsafe product into the stream of commerce;

             c. Aggressively over-promoted and marketed its NutriBullet blenders through
                television, social media, and other advertising outlets; and

             d. Were otherwise careless or negligent.

       64.        Even though Defendants knew or should have known of the aforementioned

defects, Defendants continued to market (and continue to do so) its NutriBullet blenders to the

general public.

       65.        Defendants’ conduct, as described above, was extreme and outrageous.

Defendants risked the safety and well-being of the consumers and users of its NutriBullet

blenders, including the Plaintiff to this action, with the knowledge of the safety and efficacy

problems and suppressed this knowledge from the public. Defendants made conscious decisions

not to redesign, warn or inform the unsuspecting consuming public. Defendants’ outrageous

conduct warrants an award of punitive damages.



                                                 37
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 38 of 44 PageID #: 38




           WHEREFORE, Plaintiff demands judgment against Defendants for compensatory and

punitive damages, together with interest, costs of suit, attorneys’ fees, and all such other relief as

the Court deems proper.

                                       COUNT V
                             BREACH OF EXPRESS WARRANTY

           66.   Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

           67.   Defendants expressly warranted that its NutriBullet blenders were safe and

effective to members of the consuming public, including Plaintiff. Moreover, Defendants

expressly warranted that the NutriBullet blender would be to be “free of defects for one full

year” 7.

           68.   Members of the consuming public, including consumers such as the Plaintiff were

the intended third-party beneficiaries of the warranty.

           69.   Defendants’ NutriBullet blenders do not conform to this express representation

because consumers cannot safely use them in the intended manner without risk of the NutriBullet

blenders exploding which may result in physical injury or property damage.

           70.   The Plaintiff in this case and/or her family purchased and used the NutriBullet

blender with the reasonable expectation that it was properly designed and manufactured, free

from defects of any kind, and that it was safe for its intended, foreseeable use of blending.

           71.   Plaintiff’s injuries were the direct and proximate result of Defendants’ breach of

its express warranties.

           72.   Defendants’ conduct, as described above, was extreme and outrageous.

Defendants risked the safety and well-being of the consumers and users of its NutriBullet


7
    Id.

                                                 38
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 39 of 44 PageID #: 39




blenders, including the Plaintiff to this action, with the knowledge of the safety and efficacy

problems and suppressed this knowledge from the public. Defendants made conscious decisions

not to redesign, warn or inform the unsuspecting consuming public. Defendants’ outrageous

conduct warrants an award of punitive damages.

          WHEREFORE, Plaintiff demands judgment against Defendants for compensatory and

punitive damages, together with interest, costs of suit, attorneys’ fees, and all such other relief as

the Court deems proper.

                                   COUNT VI
                     BREACH OF IMPLIED WARRANTY OF FITNESS
                           FOR A PARTICULAR PURPOSE

          73.   Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

          74.   Defendants manufactured, supplied, and sold its NutriBullet blenders with an

implied warranty that they were fit for the particular purpose of cooking quickly, efficiently and

safely.

          75.   Members of the consuming public, including consumers such as the Plaintiff,

were the intended third-party beneficiaries of the warranty.

          76.   Defendants’ NutriBullet blenders were not fit for the particular purpose as a safe

means of blending, due to the unreasonable risks of bodily injury associated with their use.

          77.   The Plaintiff in this case reasonably relied on Defendants’ representations that its

NutriBullet blenders were an effective and safe means of blending.

          78.   Defendants’ breach of the implied warranty of fitness for a particular purpose was

the direct and proximate cause of Plaintiff’s injuries and damages.




                                                 39
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 40 of 44 PageID #: 40




       79.     Defendants’ conduct, as described above, was extreme and outrageous.

Defendants risked the safety and well-being of the consumers and users of its NutriBullet

blenders, including the Plaintiff to this action, with the knowledge of the safety and efficacy

problems and suppressed this knowledge from the public. Defendants made conscious decisions

not to redesign, warn or inform the unsuspecting consuming public. Defendants’ outrageous

conduct warrants an award of punitive damages.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory and

punitive damages, together with interest, costs of suit, attorneys’ fees, and all such other relief as

the Court deems proper.

                                COUNT VII
             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

       80.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       81.     At the time Defendants marketed, distributed and sold its NutriBullet blenders to

the Plaintiff in this case, Defendants warranted that its NutriBullet blenders were merchantable

and fit for the ordinary purposes for which they were intended.

       82.     Members of the consuming public, including consumers such as the Plaintiff,

were intended third-party beneficiaries of the warranty.

       83.     Defendants’ NutriBullet blenders were not merchantable and fit for their ordinary

purpose, because they had the propensity to lead to the serious personal injuries as described

herein in this Complaint.

       84.     The Plaintiff in this case and/or her family purchased and used the NutriBullet

blender with the reasonable expectation that it was properly designed and manufactured, free

from defects of any kind, and that it was safe for its intended, foreseeable use of cooking.


                                                 40
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 41 of 44 PageID #: 41




        85.     Defendants’ breach of implied warranty of merchantability was the direct and

proximate cause of Plaintiff’s injury and damages.

        86.     Defendants’ conduct, as described above, was extreme and outrageous.

Defendants risked the safety and well-being of the consumers and users of its NutriBullet

blenders, including the Plaintiff to this action, with the knowledge of the safety and efficacy

problems and suppressed this knowledge from the public. Defendants made conscious decisions

not to redesign, warn or inform the unsuspecting consuming public. Defendants’ outrageous

conduct warrants an award of punitive damages.

        WHEREFORE, Plaintiff demands judgment against Defendants for compensatory and

punitive damages, together with interest, costs of suit, attorneys’ fees, and all such other relief as

the Court deems proper.

                            COUNT VIII
    VIOLATION OF THE NEW YORK DECEPTIVE ACTS AND PRACTICES LAW
                           N.Y. GBL § 349

        89.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

        90.     New York General Business Law Section 349 (“GBL § 349”) declares unlawful

“[d]eceptive acts or practices in the conduct of any business, trade, or commerce or in the

furnishing of any service in this state...”.

        91.     The Plaintiff in this case and/or her family purchased and used the NutriBullet

blender with the reasonable expectation that it was properly designed and manufactured, free

from defects of any kind, and that it was safe for its intended, foreseeable use of cooking. As a

result, Plaintiff and/or her family suffered ascertainable losses as a result of the Defendants’

actions in violation of the aforementioned consumer protection laws.



                                                 41
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 42 of 44 PageID #: 42




       92.     The Defendants violated N.Y. GBL §349 through their use of false, deceptive and

misleading misrepresentations or omissions of material facts relating to the safety and health

benefits of their NutriBullets.

       93.     The Defendants used unfair methods of competition or deceptive acts or practices

that were proscribed by law, including the following:

               a.      Representing that goods or services have characteristics, ingredients, uses,

               benefits, or qualities that they do not have;

               b.       Advertising goods or services with the intent not to sell them as

               advertised; and,

               c.      Engaging in fraudulent or deceptive conduct that creates a likelihood of

               confusion or misunderstanding.

       94.     The Defendants have a statutory duty to refrain from unfair trade practices in the

design, development, manufacture, promotion and sale of their NutriBullets.

       95.     Had the Defendants not engaged in the deceptive conduct described herein, the

Plaintiff and/or her family would not have purchased and/or paid for the NutriBullet and would

not have incurred the related injuries and damages as described herein.

       96.     Defendants’ actions and omissions were the direct and proximate cause of the

Plaintiff’s injuries and damages.

       97.     Defendants’ conduct, as described above, was extreme and outrageous.

Defendants risked the safety and well-being of the consumers and users of its NutriBullet

blenders, including the Plaintiff to this action, with the knowledge of the safety and efficacy

problems and suppressed this knowledge from the public. Defendants made conscious decisions




                                                 42
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 43 of 44 PageID #: 43




not to redesign, warn or inform the unsuspecting consuming public. Defendants’ outrageous

conduct warrants an award of punitive damages.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory and

punitive damages, together


                                 DEMAND FOR JURY TRIAL

       Plaintiff demands that all issues of fact of this case be tried to a properly impaneled jury

to the extent permitted under the law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against the Defendants for damages,

including exemplary damages if applicable, to which they entitled by law, as well as all costs of

this action, interest and attorneys’ fees, to the full extent of the law, whether arising under the

common law and/or statutory law, including:

           a. judgment for Plaintiff and against Defendants;

           b. damages to compensate Plaintiff for her injuries, economic losses and pain and
              suffering sustained as a result of the use of the Defendant’s NutriBullet blenders;

           c. pre and post judgment interest at the lawful rate;

           d. exemplary, punitive, and treble damages on all applicable Counts as permitted by
              the law;

           e. a trial by jury on all issues of the case;

           f. an award of attorneys’ fees; and

           g. for any other relief as this Court may deem equitable and just, or that may be
              available under the law of another forum to the extent the law of another forum is
              applied, including but not limited to all reliefs prayed for in this Complaint and in
              the foregoing Prayer for Relief.




                                                 43
Case 1:21-cv-04608-DG-RML Document 1 Filed 08/16/21 Page 44 of 44 PageID #: 44




Date: August 16, 2021               Respectfully submitted,


                                    MILBERG COLEMAN BRYSON PHILLIPS
                                    GROSSMAN, PLLC

                                    /s/ Randi Kassan, Esq.
                                    Randi Kassan, Esq.
                                    100 Garden City Plaza
                                    Suite 500
                                    Garden City, NY 11530
                                    516-741-5600 / 516-741-0128 (fax)
                                    Rkassan@milberg.com

                                    In association with:

                                    JOHNSON BECKER, PLLC

                                    Michael K. Johnson, Esq. (#0258696)
                                    Pro Hac Vice to be filed
                                    Kenneth W. Pearson, Esq. (#016088X)
                                    Pro Hac Vice to be filed
                                    Adam J. Kress, Esq. (#0397289)
                                    Pro Hac Vice to be filed
                                    444 Cedar Street, Suite 1800
                                    (612) 436-1800 / (612) 436-1801 (fax)
                                    mjohnson@johnsonbecker.com
                                    kpearson@johnsonbecker.com
                                    akress@johnsonbecker.com

                                    Attorneys for Plaintiff




                                      44
